[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The jurisdiction of the sentencing court terminates when the sentence is put into effect and that court may no longer take any action affecting the sentence unless it has been expressly authorized to act. State v. Boulier,49 Conn. App. 702, 705 (1998).
Section 53a-39 allows the court to modify definite sentence of three years or less after hearing and good cause. The sentence imposed in the case at bar exceeds the three-year statutory period. The sentencing court is thereby foreclosed from further action. The petitioner may petition the Sentence Review Division of the Superior Court for modification of the sentence imposed.
This court is without authority to act.
Accordingly, the defendant's motion is denied.
BY THE COURT
Kocay, J. CT Page 13737